Citation Nr: 1302869	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  04-41 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel





INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the RO.  

The Board denied the claim in a November 2011 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court), which in a July 2012 Order, granted a July 2012 Joint Motion for Remand.  

Although not specifically stated in the Court's Order, such Remand action serves to vacate the November 4, 2011 decision of the Board.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

With regard to the duty to assist, VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) (2012).  

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  

The Veteran asserts that service connection is warranted for headaches.  The record shows that, since 2003, the Veteran has complained of, and been treated for, migraine headaches.  

The Veteran contends that such headaches are due an event during service when an ammunition dump exploded and/or as a result of his routine exposure to the hazardous noise levels caused by choppers, explosions and artillery fire.  He has also asserted that they are due to his service-connected posttraumatic stress disorder.  

With respect to the etiology of the Veteran's headaches, the record reflects that the Veteran underwent VA examinations in November 2007 and October 2009.  

However, the examiners from such examinations either did not address all of the Veteran's contentions or failed to provide a rationale for the cited opinions.  As such, the Board finds that such opinions are not competent or probative pieces of evidence. 

In July 2011, a VHA medical opinion indicated that "PTSD could contribute to headaches."  The stated rationale was that he could not see "convincing evidence that would make this more likely than less likely that he ha[d] these headaches as a consequence of his [PTSD]."  

However, the Board observes that the Veteran did not explain his reasoning for why such an association is not present in this case.  Therefore, the Board finds that his opinion is unclear and therefore inadequate for adjudication.  

Accordingly, the Board finds that a new VA examination and opinion is warranted to determine the nature and likely etiology of the claimed headaches.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take all indicated action in order to have the Veteran scheduled for a VA examination to determine the nature and likely etiology of the claimed headaches.  

The claims file should be made available to the examiner for review.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

Based on his/her review of the case, the examiner should opine as to whether it is at least as likely as not the current headache disability was due to an injury or other event or incident of his period of active service, including a head injury sustained during his period of active service and/or routine exposure to the hazardous noise levels caused by choppers, explosions and artillery fire.

The VA examiner should also state whether the Veteran has a discrete headache disability that at least as likely as not was caused or aggravated by the service-connected PTSD.

In rendering the requested opinions, the examiner should consider and discuss all pertinent evidence of record, including the November 2007 and October 2009 VA opinions and the July 2011 VHA opinion.  The examiner should also consider the Veteran's lay statements.  The examiner is reminded that certain symptoms, including headaches, are capable of lay observation and that any opinion provided on etiology should contemplate such symptoms

2.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, return the case to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012)


